Title: To George Washington from Robert Dinwiddie, 24 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] June 24th 1757

I cd not answer yr several Letters till now, I’ve wrote to Mr Atkin abt the Indians, & he must know better than I can how to manage ’em—Capt. Pearis having accepted a Comisso. from Govr Sharpe  any Expectations from this Colony, his Conduct has been bad, so I think it’s a good riddance of him. As to Bat-Men I presume My Ld overlook’d that Article, but on return from me he’ll be more particular, the Countrys at a monstrous Charge, therefore as formerly there are but two Bat-Men to be allowed to a Company & this is agreable to the Regulation in the Regulars, as Colo. Stanwix can inform Yo. Capt. Woodward will remain a short Time at fort Loudoun ’till Yo. are inform’d of the Designs of the Enemy—If the suplying the poor Country People will be of any advantage to the Country, it’s left wth Yo. to do it wth frugality, and proper Objects—Yr removal of Capt. Stewarts Compy from Maidston for the Reasons assign’d I approve of it—the 11 Deserters in Confinemt some of the ringleaders shd undergo Corporal Punishmt or on their Confession of their Faults & Promisses of good Behaviour for the future a proper reproof at the Head of the Regimt may do,

but on this Yo. must act as you think fit—Colo. Stanwix being appointed Commander in chief Yo. must submit to his Orders witht regard to any Yo. have from me, he being near the Place, can direct Affairs more properly than I can. Majr Lewis has been very unlucky in all his Expeditions, I don’t impute this last to Mismanagemt, as the Indians cd not be prevail’d on to take Provisions suffict I wish we may have a good Accott of Capt. Spotswood—Colo. Stephen was highly blameable to take any of the regimental Suplies for the Indians more so as contrary to yr Orders, & his not bringing the Officers appointed for So. Carolina, if the King’s Ship & Transports had not been ready to sail I shd have order’d the Others down, if any of the Dutch Blankets rema[in] & not wanted for the Indians, I’ve no Objection to their being replaced in the Room of those made use of—The Provisions deliver’d to Capt. Dagworthy at fort Cumberland shd by Agreemt wth Govr Sharpe to be replaced at fort Loudoun in the diferent Species dd, the Beef proving bad shd have been objected to before Capt. Dagworthy gave his Receipt, & not to be condemned as useless partialy by their own Officers. I wrote Mr Sharpe agreable thereto. & he wrote Docter Ross their Comissy was to settle the Affr wth Yo., I can’t see how its to be settled but by supplying the diferent Species at fort Loudoun, or Mony to purchase the Qty[.] I do not think of the additional Companies till Yo. compleat the 8 Companies now in the Country—As to the Settlemt of yr Brother’s Estate, yr Absence on that Account from Ld Loudoun must be suspended till our Affrs gives a better prospect—I’ve yr roll of the Subaltern Officers & shall send Yo. some blanck Com[missi]o[n]s to be fill’d up. As to the Resignation of Williams & Dean, I hope their Places may be supplied by Persons of equal Merit—I agree that the Captns accepting Lieuts. Com[mission]s shd have rank prior to the other Lieuts.—Serjt Hews on yr recommendation and Capt. Stewarts has a Commission for Adjutant of the Regimt there, as yet, has no Clergiman offer’d to be Chaplain, if not one of good Character, better have none, and more so as the Regimt is to be devided, agreable to Ld Loudoun’s Disposition—I already wrote You to send Officers to Fredericksburg to receive the Draughted Men, who are to be incorporated with the Regimt And subject to the Laws and Discipline of the others witht any Restriction—I do not think of the rangers ’till

yr Regimt is compleated. I propose the Rangers of your Way to be under Yr Directions, and those in Augusta under the commanding Officer there. I observe the return of your Men in May is 432 and the 16th of June only 384, this Dificiency Yo. can best explain. I wrote Yo. by the Express an Answer to the Melancholy Accott of the Motions of the Enemy from Fort Du Quesne and am in Pain to know their Nos. and Progress—I dread the first Accott will be their taking fort Cumberland, but hope yr Men with the Militia will secure fort Loudoun; by the return of the Bearer, who goes to conduct the Cherokees to Winchester, I expect as full an Account as yo. can give, and where Colo. Stanwix is, and his Motions on the Accott of the French &ca. I rema. Sir yr m. h. S.
